April 1, 1902. The opinion of the Court was delivered by
The plaintiff brought this action of claim and delivery to recover the possession of certain personal property, covered by a bill of sale, bearing date 17th of March, 1898, executed by the defendant to the *Page 305 
plaintiff's firm, "in consideration of the sum of $380.65 to me advanced in money and supplies by P.I. Bostick  Co.," which property the defendant promised to deliver on demand of the said P.I. Bostick  Co. The case was originally instituted in a magistrate's court, and upon the trial there the testimony which is set out in the "Case" was taken. From that testimony it appears that on the 17th of March, 1898, the defendant not only executed the bill of sale above referred to, but also an agricultural lien, whereby the plaintiff agreed to advance and furnish to the said B.T. Ammons, supplies to the amount of not exceeding $380.65, to enable him to make his crop for that year, on certain land rented from one Belin. It also there appears that the amount of defendant's indebtedness to the plaintiff at the end of the year 1898, was $571.52, made up as follows: Balance due in 1897, $147.40; amount advanced defendant to pay rent, $125.00; amount advanced for supplies for year 1898, $299.12 — $571.52. Upon the amount thus due the testimony shows that the proceeds of the crop for the year 1898
was applied to the advances for that year, $299.12; and on account of the rent advanced, $82.27 — $381.39. This would leave the following amounts still due by the defendant to the plaintiff: Balance for year 1897, $147.40; amount of rent for 1898 still unpaid, $42.73 — $190.13. From which deduct sale of horse to Timmons, $45.00. Leaving as the balance still due plaintiff, $145.13. The magistrate seems, however, to have taken a different view of the testimony, or rather as to how the payments should be applied, and found in favor of the defendant, that there was nothing due by defendant under the bill of sale, though we do not understand him to deny that there was anything due the plaintiff by the defendant on any other account, and rendered judgment in favor of defendant. From this judgment plaintiff appealed to the Circuit Court, where the judgment of the magistrate was reversed, and judgment was rendered in favor of plaintiff.
From this judgment defendant appeals to this Court upon *Page 306 
the several grounds set out in the record, which will be incorporated in the report of this case by the Reporter, as we find it difficult to understand what specific error of law is pointed out in any of the exceptions. As well as we can understand, both the magistrate and the counsel for appellant seem to be laboring under the impression that the only evidence of indebtedness on the part of the defendant to the plaintiff was the agricultural lien, and that the bill of sale was merely collateral security for the payment of such indebtedness as could be properly secured by such lien; and, therefore, when such indebtedness was paid, the bill of sale had accomplished its purpose as collateral security, and was no longer available for any purpose. In the light of the undisputed testimony in this case, such a view is entirely at variance with the intention of the parties and is wholly untenable. There can be no doubt that both parties recognized that there was a balance of $147.40 due to the plaintiff by the defendant as the result of the transactions of the previous year; and there is as little doubt that both parties intended to secure such balance along with other advances for the year 1898, both by the agricultural lien and by the bill of sale. The fact that such a claim could not be legally secured by the agricultural lien, certainly could not impair the security afforded by the bill of sale in the nature of a mortgage. True, the bill of sale was spoken of by the witnesses as "collateral security" for the agricultural lien, but if the principal should from any cause prove insufficient to afford the protection intended, that is no reason why the collateral cannot be looked to for such protection. Indeed, the very object in taking collateral security is to supplement the principal security if needed. Both the magistrate and the counsel for appellant seem to have overlooked the distinction between a debt which was intended to be secured, and one that was actually or legally secured; and they seem to infer that the old debt, arising out of the previous year's operations, though undoubtedly intended to be secured both by the agricultural lien and the bill of sale, was not, in fact, *Page 307 
secured by either; because, under the law, such a debt could not be secured by an agricultural lien; and if the bill of sale was merely collateral security for the debt secured by the agricultural lien, it could not afford any security for a debt which was not, and could not, be protected by an agricultural lien. Such a mode of reasoning may be ingenious, but it is not sound, and will not receive the sanction of this Court.
The point made by the 6th exception as to the doctrine of subrogation is not well taken. We do not understand this to be a case of subrogation at all. On the contrary, the plaintiff advanced to the defendant the money necessary to pay the rent of the land, and charged it as one of the advances made during the year; and whether such advance was protected by the agricultural lien or not, is a matter of no consequence, as it was protected by the bill of sale.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.